Citation Nr: 0838818	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a chronic bilateral 
knee disorder to include Osgood-Schlatter's disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic bilateral knee 
disorder to include Osgood-Schlatter's disease.  In November 
2006, the Board denied service connection for a chronic 
bilateral knee disorder to include Osgood-Schlatter's 
disease.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In April 2008, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's November 2006 decision; and 
remanded the veteran's appeal to the RO for additional action 
consistent with the Joint Remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The parties' April 2008 Joint Motion for Remand directs that 
clinical documentation from St. Mary's Clinic pertaining to 
treatment of the veteran's knees should be requested for 
incorporation into the record and the veteran should then be 
afforded an additional VA examination for compensation 
purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2007 as amended) are 
fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his bilateral 
knee disability including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact St. Mary's Clinic and all 
other identified health care providers 
and request that they forward copies of 
all available relevant clinical 
documentation for incorporation into the 
claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and etiology of his bilateral knee 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic knee disability existed prior to 
service entrance; if so, increased in 
severity beyond its natural progression 
during active service; originated during 
active service; or is in any other way 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  
4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic bilateral knee disorder to 
include Osgood-Schlatter's disease with 
express consideration of 38 U.S.C.A. 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 
(2007).  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

